The opinion of the court was delivered, July 7th 1870, by
Read, J.
This is an action upon the case, in the nature of a conspiracy against the defendants, for falsely and maliciously combining and conspiring to prevent the plaintiff from obtaining employment as a school teacher, and by reason of which combination and conspiracy he was deprived of employment as a school teacher, and prevented from earning support for himself and family as such. The damage sustained by the plaintiff is the ground of the action, not the conspiracy. “ Where the action is brought against two or more, as concerned in the wrong done, it is necessary, in order to recover against all of them, to prove a combination or joint act of all. For this purpose it may be important to establish the allegation of a conspiracy. But if it turn out on the trial that only one was concerned, the plaintiff *510may still recover, the same as if such one had been sued alone. The conspiracy or combination is nothing, so far as sustaining the action goes, the foundation of it being the actual damage done to the party:” Hutchins v. Hutchins, 7 Hill 104; Jones v. Baker, 7 Cowen 445; Parker v. Huntington, 2 Gray 124.
The court was therefore. clearly in error in saying there could be no recovery against one only.
There was also error in the admission of the evidence mentioned in the 2d assignment of errors.
Judgment reversed, and venire de novo awarded.